Back to 10-Q [qtr1200710-q.htm]

AGREEMENT AND GENERAL RELEASE


Emeritus Corporation, its successors and assigns ("Emeritus") and Frank Ruffo,
his heirs, executors, administrators, successors, and assigns (collectively
referred to throughout this Agreement as “Ruffo”), agree that:


1.  Resignation as Officer. Ruffo hereby resigns as an officer of Emeritus and
Emeritus accepts Ruffo's resignation effective December 31, 2006.


2.  Consideration. In consideration for signing this Agreement and General
Release ("Agreement") and compliance with the promises made herein, Emeritus
agrees, subject to the change of control provisions in Paragraph 2(k):


(a) to pay Ruffo's salary at its current rate ($170,000 per year) and to keep
Ruffo and his wife on the Executive benefit plan through June 30, 2007;


(b) beginning on July 1, 2007 through December 31, 2012, to pay an annualized
salary of $117,500 (equal to 60% of base annual salary at time of retirement;
Medicare basic and supplemental plan premiums for Ruffo at the annual rate in
the year in which each payment is made (currently $7,000 annual payment); 5%
additional compensation to cover medical premiums for Ruffo's wife between group
COBRA and reaching Medicare eligibility ($8,500)).


(c); beginning July 1, 2007, assuming Ruffo's wife elects to continue insurance
coverage under COBRA, to pay the cost of providing said coverage for 36 months;


(d) Beginning on January 1, 2013, through December 31, 2022, to pay a stipend of
$2,000.00 per month to help defray the cost of health insurance for Ruffo and/or
his wife. In the event of Ruffo's death prior to January 1, 2013, Emeritus will
not make the $2,000 monthly payment, but will pay Ruffo's wife $1,000 per month
from January 1, 2013 through December 31, 2022.
(e) to payout any bonus earned under the 2006 Executive Bonus plan; even if not
earned, if other senior executives receive bonuses on a discretionary basis,
Ruffo will be entitled to a discretionary amount on the same basis and in a
proportionate amount as he received in the past relative to other officers. 


(f) to make matching contributions for the 2006 Top Hat Plan;


(g) on June 30, 2007, to vest 100% of Ruffo's outstanding stock options. As set
forth in the 2006 Equity Plan provisions, Ruffo shall have one (1) year -- until
June 30, 2008 -- to exercise said options;


(h) in the event the Company offers a health insurance plan effective at any
point from July 1, 2007 through December 31, 2012 that would have allowed the
participation of Ruffo and/or his wife if it existed on June 30, 2007, the
Company will immediately notify him and/or her in writing of the plan. Subject
to the eligibility provisions of



 




--------------------------------------------------------------------------------



said plan, Ruffo (or his wife, if he predeceases her) will have 60 days from the
date of receipt of notice to elect to participate in the plan under its terms
and conditions with premiums paid for by the Company through December 31, 2012.
If he/she so elects to participate, the provisions of 2 (b) will be changed to
provide for an annualized salary of $102,000.00 and the remainder of 2 (b) is no
longer applicable;


(i) to allow Ruffo to keep the 9400 Dell Computer and cell phone and
transferring cell phone to Ruffo’s personal account; and


(j) that Ruffo may maintain his long term care insurance policy with Ruffo
responsible for the premiums;


(k) in the event of a change of control as defined in the Company’s 2006 Stock
Option Plan or in the event of Ruffo’s death, Emeritus will have the option of
calculating an equivalent lump sum amount to cover any remaining financial
obligations set forth in Paragraphs 2(a) - (j) and paying said lump sum to Ruffo
or his surviving spouse. 


3.  No Consideration Absent Execution of this Agreement. Ruffo understands and
agrees that he would not receive the monies and/or benefits specified in
paragraph “2” above, except for his execution of this Agreement and the
fulfillment of the promises contained herein.
 
4.  Revocation. Ruffo may revoke this Agreement for a period of seven (7)
calendar days following the day he executes this Agreement. Any revocation
within this period must be submitted, in writing, to Dan Baty and state, "I
hereby revoke my acceptance of our Agreement." The revocation must be personally
delivered to Dan Baty or his designee, or mailed to Dan Baty and postmarked
within seven (7) calendar days of execution of this Agreement. This Agreement
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Ruffo was employed at the time of his last
day of employment, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.


5.  General Release of Claims.
(a)Ruffo knowingly and voluntarily releases and forever discharges Emeritus, its
affiliates, subsidiaries, divisions, successors and assigns and the current and
former employees, officers, directors, members, managers and agents thereof
(collectively referred to throughout the remainder of this Agreement as
“Employer”), of and from any and all claims, known and unknown, Ruffo has or may
have against Employer as of the date of execution of this Agreement, including,
but not limited to, any alleged violation of:



·  
Title VII of the Civil Rights Act of 1964, as amended;




·  
The Civil Rights Act of 1991;




·  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;




--------------------------------------------------------------------------------



·  
The Employee Retirement Income Security Act of 1974, as amended ("ERISA");




·  
The Immigration Reform and Control Act, as amended;




·  
The Americans with Disabilities Act of 1990, as amended;




·  
The Age Discrimination in Employment Act of 1967, as amended;




·  
The Workers Adjustment and Retraining Notification Act, as amended;




·  
The Occupational Safety and Health Act, as amended;




·  
Washington Law Against Discrimination in Employment - Wash. Rev. Code Ch.
49.60.010 et seq.




·  
Washington State Civil Rights Act - Wash. Rev. Code§49.60.400




·  
Washington Statutory Provisions Against Retaliation/Discrimination for Filing a
Workers’ Compensation Claim - Wash. Rev. Code §51.48.025




·  
Washington Age Discrimination Law - Wash. Rev. Code Title 49, §49.44.090




·  
Washington Sex Discrimination Law - Wash. Rev. Code Ch. 49.12, §200




·  
Washington Equal Pay Law - Wash. Rev. Code Title 49, §49.12.175




·  
Washington Family Leave Act - Wash. Rev. Code §49.78.005 et seq. and §49.78.010
et seq.




·  
Washington Wage Payment and Work Hour Laws




·  
The Washington Industrial Safety and Health Act - Wash. Rev. Code Ch. 49.17




·  
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.



(b). Emeritus knowingly and voluntarily releases and forever discharges Ruffo,
his heirs and assigns, of and from any and all claims, known and unknown,
Emeritus has or may have against Ruffo as of the date of execution of this
Agreement.




6. Affirmations. (a) Ruffo affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against Employer in any
forum or form.





 




--------------------------------------------------------------------------------



(b) Ruffo further affirms that he has been paid and/or has received all leave
(paid or unpaid), vacation and floating holiday pay, compensation, wages,
bonuses, commissions, and/or benefits (including any monies to which he is
entitled in his section 401(k) plan) to which he may be entitled and that no
other leave (paid or unpaid), vacation and floating holiday pay, compensation,
wages, bonuses, commissions and/or benefits (including any monies to which he is
entitled in his section 401(k) plan) are due to him, except (1) any already
vested benefit under ERISA, and (2) as provided in this Agreement.


(c) Ruffo furthermore affirms that he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act.


(d) Ruffo affirms that he has returned any and all of Employer's property in his
possession or control.


(e) Ruffo further affirms that Ruffo has not been retaliated against for
reporting any allegations of wrongdoing by Employer or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
To the extent permitted by law, Ruffo agrees that if such an administrative
claim is made, Ruffo shall not be entitled to recover any individual monetary
relief or other individual remedies.


 7. Confidentiality. Except as required by law, Ruffo agrees not to disclose any
information regarding the existence or substance of this Agreement, except to
his spouse, tax advisor, and an attorney with whom Ruffo chooses to consult
regarding his consideration of this Agreement. Employer also affirms he has not
divulged any proprietary or confidential information of Employer and will not
divulge such information at anytime hereafter.
 
8. Non-disparagement. The parties hereto agree they have not made and will not
make any statements disparaging each other. The parties further specifically
agrees not to speak with the press or media about each other in a disparaging or
negative manner.


 9. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of Washington without regard to its
conflict of laws provision. In the event the Ruffo breaches any provision of
this Agreement, Ruffo and Employer affirm that either may institute an action to
specifically enforce any term or terms of this Agreement. Should any provision
of this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect. 
 
10. Nonadmission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.
 



 




--------------------------------------------------------------------------------



 11. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.
 
 12. Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings
between the parties. Ruffo acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.
 


RUFFO HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.


RUFFO AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.




HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, RUFFO AND EMERITUS FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EACH HAS OR MIGHT HAVE AGAINST THE OTHER.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:


 
Emeritus Corporation



__/s/ Frank Ruffo__________
Frank Ruffo
Date:12/27/06


 

 
By:/s/ Daniel R. Baty
Daniel R. Baty
Chief Executive Officer
Date: 12/27/06



 




--------------------------------------------------------------------------------





